UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8088



In Re: SHAKA MACUMBA ZULU X, a/k/a Michael
Wayne Montgomery,

                                                       Petitioner.



      On Petition for Writ of Mandamus. (CA-95-741-6-3AK)


Submitted:   January 23, 1996               Decided:   May 9, 1996


Before WILKINSON, Chief Judge, and NIEMEYER and LUTTIG, Circuit
Judges.

Petition denied by unpublished per curiam opinion.


Shaka Macumba Zulu X, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shaka Macumba Zulu X petitions for a writ of mandamus direct-

ing the district court to file and process four actions that Zulu

X contends are not being processed because of a pre-filing injunc-

tion imposed against him after the actions at issue were filed.

Zulu X, however, has only provided the court with copies of orders
relating to one of the four actions, and none of the orders mention

the pre-filing injunction. Mandamus relief is not appropriate un-

less the petitioner has a clear right to the relief requested. See
In re First Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.

1988). Because Zulu X has provided no basis to conclude that the

district court has improperly refused to file or process any action

he has filed, we grant leave to proceed in forma pauperis but deny
his petition for mandamus relief.




                                                   PETITION DENIED




                                2